DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The amendment to specification has been entered.
Claims 1-18 are pending.

Response to Arguments

The objection has been withdrawn in light of the amendments.
The rejection under 35 U.S.C. 112(b) has been withdrawn in light of the amendments.
The amendment to specification has not been resulted to fix the drawing objection. The objection to drawing is maintained.
Applicant's arguments in the Remarks filed on 09/06/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments (page 10), Examiner respectfully disagrees.
Yu discloses obtaining information related to media data going to be downloaded; one of the obtained information is a predicted size of I-frame of a GOP which is a first important frame corresponding to a next evaluation object collection to be requested to download (¶ [0081]-[0082] and ¶ [0099]-[0100]). The download start time of the I-frame of the next evaluation object collection is calculated based on the obtained information including predicted size of the I-frame (¶ [0103]-[0104]). Therefore, Yu clearly discloses the claimed features of “obtaining… a frame size of a first frame…; and obtaining… a download time for the requested first frame based on the obtained frame size”.
For the given reasons above, the rejection is maintained.

Drawings

The drawing of Figure 1 is objected to under 37 CFR 1.83(a) because they fail to show the descriptions of each of blocks as described in the specification, such as written descriptions corresponding to the block numbers. By just describing the elements in Figure with only numbers, it does not show a clear and proper understanding of the disclosed invention.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-11, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Vleeschauwer et al (US 2013/0282918) in view of Yu (US 2014/0173055).
Regarding claim 1, De Vleeschauwer discloses a client device for managing a streaming session of a multimedia content received from a communication network (Figures 2a-2b), said client device comprising one or more processors (Figure 8) configured for:
obtaining, for one or more representations of the multimedia content having multiple segments (¶ [0002] for video or other content divided into multiple segments having different resolutions or quality levels), a size of a next segment to be; obtaining, for the one or more representations of the multimedia content having multiple segments, a download time for the requested segment based on the obtained size; and requesting a representation from among the one or more representations based on the obtained download time of the representation being equal to or below a reference time (¶ [0006]-[0010], ¶ [0028], ¶ [0031], ¶ [0036], ¶ [0046]-[0050] and ¶ [0053]-[0056] for determining timing instance for requested next segment to be downloaded according to timing parameter calculated based on estimated size of next segment and available bandwidth, and requesting a quality level of next segment among a plurality of quality levels based on timing parameter being compared to a predetermined threshold).
De Vleeschauwer is silent about obtaining a frame size and a download time for requested first frame based on the obtained frame size.
Yu discloses for one or more representations of the multimedia content having multiple segments (¶ [0006] and ¶ [0040]). Yu discloses obtaining a frame size of a first frame corresponding to a next segment; and obtaining, a download time for the requested first frame based on the obtained frame size to request multimedia content (Yu discloses obtaining information related to media data going to be downloaded; one of the obtained information is a predicted size of I-frame of a GOP which is a first important frame corresponding to a next evaluation object collection to be requested to download (¶ [0081]-[0082] and ¶ [0099]-[0100]). The download start time of the I-frame of the next evaluation object collection is calculated based on the obtained information including predicted size of the I-frame (¶ [0103]-[0104])).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify De Vleeschauwer system with the teaching of Yu, so to enable system to request and download an appropriate representations of multimedia content according to available bandwidth based on the obtained frame information as a matter of engineering choices.

Regarding claim 2, all limitations of claim 2 are analyzed and rejected corresponding to claim 1.

Regarding claim 4, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein a bit-rate associated with the requested representation is higher than bit-rates associated with other representations (taught by Yu; ¶ [0040] and ¶ [0049]).

Regarding claim 6, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein the frame size of the first frame corresponding to the next segment to be requested is obtained from one or more segments previously received (taught by Yu; ¶ [0081] and ¶ [0102]-[0104]).

Regarding claim 8, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein the frame size of the first frame of corresponding to the next segment to be requested is obtained (taught by Yu; ¶ [0081]-[0082] and ¶ [0102]-[0104]) from a message received from the communication network (De Vleeschauwer’s Figures 7b-7c).

Regarding claim 9, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein all the frames of a group of pictures defining a segment have the same frame size (Yu’s Figures 8-9).

Regarding claims 10-11, all limitations of claims 10-11 are analyzed and rejected corresponding to claim 1.

Regarding claims 13, 15 and 17-18, all limitations of claims 13, 15 and 17-18 are analyzed and rejected corresponding to claims 4, 6 and 8-9 respectively.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Vleeschauwer et al (US 2013/0282918) in view of Yu (US 2014/0173055) as applied to claim 1 above, and further in view of Panje et al (US 2014/0337904).
Regarding claim 7, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system is silent about the frame size of the first frame of corresponding to the next segment to be requested is obtained from a manifest file.
Panje discloses the frame size of the first frame of corresponding to the next segment to be requested is obtained from a manifest file (¶ [0047]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify De Vleeschauwer in view of Yu system with the teaching of Panje about manifest file, so to provide an alternative way of providing segment information to client device as a matter of designed choices.

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 7.

Allowable Subject Matter

Claims 3, 5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421